Citation Nr: 0703529	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 19, 2003 
for restoration of parents' dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
May 1969.  The veteran died in January 1972.  The appellant 
is his mother. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 decision in which the RO 
resumed parents' service-connected death benefits, dependency 
and indemnity compensation (DIC), effective March 22, 2004.  

Thereafter, by a November 2004 decision, the RO granted an 
earlier effective date of March 19, 2003, the date of the 
appellant's claim for reinstatement of DIC benefits. 


FINDINGS OF FACT

1.  The appellant's DIC benefits were suspended, due to 
failure to provide an Eligibility Verification Report (EVR), 
beginning January 1, 1986, and a claim was not thereafter 
received until March 19, 2003.

2.  DIC benefits were appropriately resumed effective March 
19, 2003; commencement of the payment of these benefits began 
April 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 19, 
2003 for restoration of parents' dependency and indemnity 
compensation are not met.  38 U.S.C.A. § 1315 (West 2002); 38 
C.F.R. §§ 3.5, 3.256, 3.661 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant. As will be explained below, the appellant's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The appellant contends that she is entitled to retroactive 
parents' DIC benefit payments from a date earlier than March 
19, 2003.

DIC may be awarded to a surviving spouse, child or parent of 
the veteran upon the service-connected death of the veteran.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).   
Basic entitlement exists if, among other things, the parent's 
annual income is not in excess of the applicable maximum 
benefit rate specified in 38 U.S.C.A. § 1315 ; 38 C.F.R. § 
3.25.  Thus, DIC benefits payable to parents' are subject to 
limitations on annual income.  38 U.S.C.A. § 1315 (West 
2002).

VA regulations provide that any individual who has applied 
for or receives parents' DIC compensation must furnish VA an 
eligibility verification report upon request, and that 
failure to submit a requested EVR within 60 days of the date 
of the request shall result in the suspension of the award or 
disallowance of the claim.  38 C.F.R. § 3.256 (2006)

Under 38 C.F.R. § 3.661(b)(2)(i), the discontinuance of the 
appellant's DIC benefits for failure to return the EVR will 
be effective the first day of the 12-month annualization 
period for which income was to be reported, or the effective 
date of the award, whichever is the later date.  Under 38 
C.F.R. § 3.661(b)(2)(iii), payments of DIC may be resumed, if 
otherwise in order, from the date of the last payment if 
evidence of entitlement is received within the 12-month 
annualization period following the 12 month annualization 
period for which income was to be reported; otherwise DIC may 
not be paid for any period prior to receipt of a new claim.  
38 C.F.R. § 3.661 (2006).

Historically, by an April 1975 rating decision, the RO in Los 
Angeles, California, awarded the appellant parent DIC 
benefits.  Thereafter, in May 1975, the RO notified the 
appellant that her annual income exceeded the statutory 
limitation for payment of DIC compensation and she was 
provided a VA form to reopen her claim at any time that her 
status might change.  

In February 1982, the appellant reapplied and submitted a 
completed VA form 21-4100, statement of income and net worth.  
In May 1982, the RO approved DIC benefits effective February 
1982.  

An August 1984 VA record associated with the claims file 
reflects that on January 1, 1984, DIC payments were suspended 
for failure to provide an EVR.  

In a September 1984 letter, the Regional Office and Insurance 
Center (ROIG) in St. Paul, Minnesota, notified the appellant 
that she had been overpaid $60.00.  In an October 1984 
letter, the appellant stated contested that she had not been 
overpaid and submitted a completed EVR.  Later that same 
month, the RO sent the appellant a letter informing her that 
her DIC benefits had been restored and to disregard any 
additional overpayment letters.

In January 1986, the RO received a letter from the 
appellant's neighbor indicating that she was taking care of 
the appellant's mail since the appellant was out of town 
until February 1986.  The neighbor also indicated in her 
letter that the appellant would get in touch with the RO on 
her arrival.  

A July 1986 VA record of miscellaneous letters reflects that 
VA forms mailed to the appellant, to include an annual income 
questionnaire (AIQ), were not returned as of January 1, 1986.  
A July 1986 VA compensation and award action record reflects 
that DIC payments were suspended as of January 1, 1986 for 
failure of the appellant to provide the VA with a completed 
AIQ.  

On March 19, 2003 the RO in Washington, D.C. received the 
appellant's request to reopen her application for DIC 
benefits.  She indicated that she was approved in 1973 or 
1974 for DIC benefits, but because her financial situation 
was better then she sent back "quite a few" unendorsed 
checks with a letter that she did wish to receive future DIC 
benefit payments.  The appellant requested that the VA grant 
her benefits retroactively to the year that she stopped 
receiving DIC benefit payments.  

In a February 2004 letter, the RO requested that she complete 
and return an Income Verification Form for the period March 
19, 2003 to December 31, 2003 and to project her income for 
the following year.  In March 2004, the RO received the 
appellant's completed EVR. 

In a July 2004 decision letter, the RO in Pittsburgh, 
Pennsylvania, informed the appellant that her parent DIC 
benefits were resumed effective March 22, 2004.  

In the appellant's August 2004 notice of disagreement, she 
reiterated prior assertions that she remained entitled to 
checks that she had not received and had not endorsed from 
"1972 or 1973." 

In a November 2004 decision letter, the RO notified the 
appellant that her parent's DIC was reinstated from an 
earlier effective date of March 19, 2003, as this was the 
date of her claim.  

In the appellant's January 2005 VA Form 9 and subsequent 
letters, she contends that she never received or does not 
remember receiving the January 1986 annual income 
questionnaire from the VA.  

The appellant's DIC benefits were terminated for the period 
from January 1, 1986, through March 19, 2003, due to her 
failure to provide an EVR.  To continue receiving DIC 
benefits, a parent must provide evidence of total income 
which such parent expects to receive in that year and the 
total income which such parent received in the preceding year 
when VA deems it necessary.  In addition, a parent shall 
notify VA whenever there is a material change in annual 
income.  See 38 U.S.C.A. § 1315 (West 2002).  To this end, a 
VA DIC recipient must, as a condition of receipt or continued 
receipt of benefits, furnish the VA an EVR upon request.  38 
C.F.R. § 3.256 (2006).   As noted above, if VA requests that 
a beneficiary submit an EVR, but he or she fails to do so 
within 60 days of the date of the VA request, the Secretary 
shall suspend the award or disallow the claim.  38 C.F.R. § 
3.256 (c).

The Board points out that in this case the effective date of 
January 1, 1986 for termination was appropriate pursuant to 
38 C.F.R. § 3.661 (b)(2)(i) 2006, discontinuance of DIC shall 
be effective the first day of the 12 month period for which 
income was to be reported or the effective date of the award, 
whichever is later.  In this case, the appellant did not 
submit an EVR in response to RO letters sent to the appellant 
prior to January 1, 1986, nor did she send an EVR in response 
to the July 1986 VA compensation and award action notifying 
her that her DIC benefits were suspended as of January 1, 
1986 for failure to submit an EVR.  In fact, no 
correspondence was received from the appellant until she 
submitted a new claim for DIC benefits on March 19, 2003.  

Thus, the Board also finds that the March 19, 2003 effective 
date for restoration of the appellant's DIC was appropriately 
assigned pursuant to 38 C.F.R. § 3.661(b)(2)(iii) (2006), 
which, as noted above, reflects that payment of DIC may be 
resumed, if otherwise in order, from the date of last payment 
if evidence of entitlement is received within the 12 month 
annualization period following the 12 month annualization 
period for which income was to be reported; otherwise DIC may 
not be paid for any period prior to receipt of a new claim.  
The above-noted regulation makes it clear that in order to 
restore benefits for the period beginning January 1, 1986, VA 
would have to have received the appellant's EVR by December 
31, 1987, or, in other words, the end of the year following 
the year for which income was to be reported.  Since the 
appellant did not submit such evidence until March 22, 2004, 
benefits can only be paid effective the first day of the 
month following the date the claim was received, that is, 
April 1, 2003.

To the extent that the appellant contends that an annual 
income questionnaire was never received by the appellant in 
January 1986, all of the above mentioned letters were mailed 
to her at her current address of record at the time, and were 
not returned by the postal service as undeliverable.  There 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties. Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  A claimant's statement alone is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Id. 

The Board points out that on January 13, 1986, the RO 
received a letter from the appellant's neighbor stating that 
she was taking in the appellant's mail while she was out of 
town.  This is favorable evidence that the RO's letter and 
AIQ was received at the appellant's address during the time 
period in question.  Furthermore, the evidence of record 
indicates that the appellant was sent a letter on or about 
July 10, 1986, informing her of the fact that her benefits 
had been stopped due to failure to return an EVR. (The actual 
letter is not of record, but the RO has provided evidence of 
the ordinary course followed in these circumstances as 
identified on a July 10, 1986, award action and computer 
print-out contained in the file.)  See, e.g., Mindenhall, 
supra.  Therefore, the Board finds that the presumption of 
regularity is not rebutted, as the only evidence to the 
contrary is the veteran's statement.

Under these circumstances, where the appellant failed to 
submit a timely EVR, the claim on appeal must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date earlier than March 19, 2003 for restoration 
of parents' dependency and indemnity compensation is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


